McLaughlin, J.:
The defendant was arrested upon a complaint charging him with the crime of “ uttering an advertisement purporting to give information where, how, when, of whom, and by what means an article purporting to be for immoral use, could be obtained.” (Penal Law, § 1111, subd. 1.)
After a hearing before the magistrate who issued the warrant, the defendant was held for trial before the Court of Special Sessions for the county of New York, and pending such trial was admitted to bail in the sum of $500. Thereafter he was arraigned before the Court of Special Sessions, pleaded not guilty, and a day fixed for the trial. The defendant thereupon moved, before the Court of General Sessions of the City and County of New York, that a certificate be granted that it is reasonable that the charge shall be prosecuted by indictment. (Inferior Criminal Courts Act of the City of New York [Laws .of 1910, chap. 659], § 31, subd. 1, clause c, as amd. by Laws *836of 1911, chap. 576.) The motion was denied and defendant appeals.
There is no right of appeal in a criminal case unless the same he given by statute (Matter of Montgomery, 126 App. Div. 72), and the only provision of the statute which permits an appeal is from a judgment of conviction. (Code Grim. Proc. § 517.) The order appealed from is an intermediary one, and, therefore, is not appealable. (People v. Dunn, 31 App. Div. 139; affd., 157 N. Y. 528; People v. Martin, No. 1, 99 App. Div. 372; People v. Di Bol, 105 id. 640; Matter of Montgomery, supra, and authorities there cited; People v. Hyde, 146 App. Div. 633.) It can be reviewed only on appeal from the judgment of conviction.
It follows that the appeal must be dismissed.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Appeal dismissed.